DETAILED ACTION
Claims 1-2, 4-7, 9-12, and 14-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In amended paragraph [00130], submitted on February 22, 2021, in the 2nd to last line, amendments have been improperly indicated.  There is only one closing bracket after “has” and there is a strike which appears after “which”.  Please resubmit the amendment to this paragraph in correct form.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9-12, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claims 1, 6, and 11, applicant now claims that when data dependent addressing is required, synchronized execution environment is selected, and instruction transmission is synchronized.  However, from paragraph [00134] of the specification, as reproduced in applicant’s remarks, instruction transmission is synchronized when data dependent addressing is not required.  When data dependent addressing is required, instruction transmission is not said to be synchronized, but sequenced serially.  Thus, applicant independent claims lack support in the original specification.
Referring to claims 4 and 9, applicant now claims that when data dependent addressing is required, the unsynchronized execution environment is selected.  However, in claims 1 and 9 (on which claims 4 and 9 depend), when data dependent addressing is required, the synchronized execution environment is selected.  The examiner has not found original support for selecting both environments when the data dependent addressing is required.
Referring to claim 10 and 15, applicant now claims that the first instruction transmitted in synchronized fashion to the processing units is executed serially.  The examiner has not found support for this limitation in the original disclosure, nor has applicant pointed to support for this particular limitation in the lengthy disclosure.  Instead, FIG.17 shows no combination of 
All dependent claims are rejected for being dependent on claims lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 10, line 1, “the processor”, which could refer to the processor in claim 6, line 2, or claim 6, line 4.  Please clarify which is being referred to.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 9 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Referring to claim 9, the instruction transmission of claim 6 (upon which claim 9 depends) is synchronized (occurs at the same time).  In claim 9, the same transmission is serial.  Thus, claim 9 appears to be removing the “synchronized” limitation, thereby rendering claim 9 improper.
Claim 14 is rejected for similar reasons as claim 9.
Applicant may cancel the aforementioned claims, amend them to be in proper dependent form, or present a sufficient showing that they comply with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al., “Dynamic Warp Formation and Scheduling for Efficient GPU Control Flow”, 40th IEEE/ACM International Symposium on Microarchitecture, 2007, pp.407-418 (herein referred to as Fung), in view of Paul et al., U.S. Patent Application Publication No. 2014/0143565 A1 (herein referred to as Paul).
Referring to claim 1, Fung has taught a graphics processor (see FIG.2) comprising:
a) a plurality of graphics processing cores (see FIG.2, and note the graphics shader cores);
b) While Fung has taught that each core has an instruction cache to receive a stream of instructions (see FIG.2, I-Cache), Fung has not taught that the plurality of graphics processing cores are communicably coupled to the instruction cache.  However, Paul, in FIG.1, has taught graphics cores 108 to 110 that not only include their own cache 112 to 114, but also include a shared L2 cache 116 for storing instructions (see paragraph [0024]).  A memory hierarchy has known advantages in the art, including to balance access speed of instructions and cost (memories closer to the cores are usually smaller and more expensive).  Therefore, by including a shared L2 instruction cache in Fung, the system would be able to more quickly access instructions that cannot fit into the individual core caches.  This is beneficial because without the L2 cache, those instruction would be retrieved much more slowly from slower main memory.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fung such that plurality of graphics processing cores are communicably coupled to the instruction cache.
c) Fung has further taught the graphics processing cores comprising:
	c1) a plurality of graphics processing units (see the pipelines of the cores in FIG.2) comprising a plurality of processing elements (there are inherent processing elements in each pipeline to carry out various functions);
c2) a thread control circuit to:
c2A) receive an instruction set of the stream of instructions for execution on at least two graphics processing units of the plurality of graphics processing units (see FIG.9.  Each warp (Wn) (which includes a group of threads - see the ; and
c2B) determine whether the instruction set requires data dependent addressing (FIG.9 sets forth operation in response to a conditional branch.  A conditional branch performs addressing of a target instruction as a result of its dependence on a data input (see the paragraph before section 3.1 - “input-dependent branch”).  As an example, in FIG.9, the branch at the diverge point is data dependent on some input.  If the input does not satisfy some condition, then data-dependent addressing of the target (e.g. code B) is not required and fall-through code A is executed.  Otherwise, data-dependent addressing of the target is required and code B executes); and
d) Fung has further taught a scheduler communicably coupled to the plurality of graphics processing units and the thread control circuit (see FIG.4.  The scheduler is coupled to the processing units (on right), and some control circuit which sends threads to the scheduler (on left)), the scheduler to select between a synchronized execution environment for the at least two graphics processing units and an unsynchronized execution environment for the at least two graphics processing units based at least in part on the determination whether the instruction set requires data dependent addressing, wherein the synchronized execution environment is selected in response to the determination that the instruction set requires data dependent addressing, and wherein in response to selection of the synchronized execution environment, synchronize instruction transmission by sending a first instruction in the instruction set to the at least two graphics processing units for synchronous execution by different processing elements of the plurality of processing elements in the at least two graphics processing units (see FIG.9.  For threads in a warp that require data-dependent addressing of the target, and execute target code B, a synchronized environment is realized and the same instruction is sent to the number of units required by those threads.  For instance, in W0, the bottom two threads (hollow arrowheads) jump to the target and execute the same instruction(s) (code B), and code B is synchronously sent to two different units within the different pipelines for execution (e.g. see warp W0-B).  For the remaining threads that do not require data-dependent addressing and fall through to code A, an unsynchronized environment is realized with respect to the threads executing code B.  For instance, in W0, two threads go to code A (e.g. solid arrowheads) and the other two threads go to code B (empty arrowheads).  The threads executing code A and code B are executed in serial fashion with respect to one another (the solid arrowheads are not executed with the empty arrowheads).
Referring to claim 2, Fung, as modified, has taught the graphics processor of claim 1, the thread control circuit to:
a) determine that the instruction set does not require data dependent addressing (the component that determines that the threads diverge at the branch point is the thread dispatcher); and
b) wherein the scheduler, in response to the determination that the instruction set does not require data dependent addressing, is to: synchronize transmission of the instruction set on a data bus coupled to the at least two graphics processing execution units (again, see the rejection of claim 1.  Any threads that don’t require data-dependent addressing execute the fall-through code (e.g. code A).  As such, code A is synchronously transmitted on a data bus to the graphics units to execute code A at the same time (see W0-A)).
Claim 4 is rejected for reasoning set forth in the rejection of claim 1.  That is, if data-dependent addressing is required for at least one thread, then there will be some lack of synchronization because W0-A and W0-B will have to execute serially.  Thus, at long as there is divergence, it can be said that both the synchronized environment and unsynchronized environment are selected.
Claim 5 is rejected for reasoning set forth in the rejection of claim 1.  Again, the solids in W0 are executed serially with respect to the empties in W0.
Claims 6-7 and 9-10 are respectively rejected for similar reasons as claims 1-2 and 4-5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung.
Claims 11-12 and 14-15 are respectively rejected for similar reasoning set forth in the rejections of claims 1-2 and 4-5.  However, as claims 11-12 and 14-15 do not require the “instruction cache” limitations of claim 1, claims 11-12 and 14-15 are anticipated by Fung (not obvious in view of Fung and Paul);.

Response to Arguments
Applicant generally argues that there is support for the amendments and that the prior art does not preclude patentability of the claims as amended.
The examiner appreciates applicant pointing to support (paragraphs 132-136) of the specification, but it would be further helpful if applicant more clearly mapped terms used in the claims to the terms in the specification.  Applicant claims synchronized and unsynchronized environments, but neither of these terms appear in the aforementioned paragraphs.  A thread control circuit is also not mentioned in these paragraphs.  In addition, it would be helpful if applicant explained what particular portion(s) of claims is/are distinct from the prior art and the reason for such distinction, as opposed to simply asserting that the prior art does not teach or suggest the entire claim.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183